Citation Nr: 1135057	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a claimed right ear hearing loss.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

In March 2010 and November 2010, the Board remanded the case to the RO for additional development of the record.    


FINDINGS OF FACT

1.  The Veteran is shown to have been diagnosed with having mild right ear deafness during his period of active service.  

2. The currently demonstrated right ear hearing loss is shown as likely as not to have had its clinical onset during the Veteran's active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by right ear hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required. 


Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

However, the absence of in-service evidence of hearing loss is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The service induction examination showed that the Veteran was deaf in the left ear and had right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
/
20
/
LEFT
/
/
/
/
/

The Board points out that all audiometry examinations in service have been converted from ASA values to ISO standards.  

In October 1962, during his period of active service, the Veteran is shown to have complained of having right ear pain. 

In January 1963, his complaints of ear pain with decreased hearing were accompanied by a diagnosis of external otitis.  

In February 1963, the Veteran complained of having pain on hearing loud noises and decreased hearing in the right ear.  

In the following month, the Veteran was given two audiology examinations.  The first audiometry revealed right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
/
35
LEFT
/
/
/
/
/


The second audiometry revealed right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
/
15
LEFT
/
/
/
/
/

Notably, the Veteran was given a diagnosis of "mild deafness" in the right ear and was put on a physical profile to restrict noise exposure.  

Furthermore, the PULHES showed that the hearing level was originally rated as a 2 when he entered service and that it was later changed to a 3.  

(PUHLES is a classification system by which a Veteran's overall condition is evaluated with "1" reflecting the highest level of fitness and 4 reflecting the worst.)

Thus, a change under this classification from 2 to 3 wound reflect some degree of  worsening of the Veteran's hearing in service.  

On the separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
/
25
LEFT
/
/
/
/
/

In January 1975, the Veteran underwent a VA examination to evaluate his hearing loss.  The Veteran reported at that time that he thought his right ear hearing had dropped.  

A September 2005 VA audiology evaluation noted that the Veteran believed that he had noticed a right ear hearing loss in the past year.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
15
25
LEFT
/
/
/
/
/

At an April 2010 VA examination,  the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
30
35
LEFT
/
/
/
/
/

The average pure tone threshold in the right ear was 35.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear.

The examiner essentially opined that there was no nexus between the current right ear hearing loss and service.  The rationale was based on a determination that there was no hearing loss when the Veteran entered service and no hearing loss when he separated from service. 

The examiner, however, failed to recognize that, under existing case law, the absence of a hearing loss disability in service in not fatal to a service connection claim.  

The evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may be a basis for granting service connection for hearing loss.

The examiner also failed to acknowledge the complaints, findings, and diagnosis of mild right ear deafness in service.

For VA purposes, the record shows that the Veteran has a current right ear hearing loss disability.

Given the current diagnosis, complaints of hearing loss as well as the diagnosis and physical profile in service, and periodic complaints of decreased hearing in the right ear beginning in 1975, the Board finds that the evidence is at least is equipoise in showing as likely as not that the current right ear hearing loss disability had its onset during service.  

Consequently, in resolving all reasonable doubt in the Veteran's favor, service connection for the right ear hearing loss is warranted.


ORDER

Service connection for the right ear hearing loss is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  

Department of Veterans Affairs


